DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of the Claims
2.	Claims 7-12 and 15-18 are currently pending. Claims 7-8 have been withdrawn without traverse as being drawn to a non-elected invention.  Claims 9-12 and 15-18 are currently under examination.  This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group III claim 9-12 in the reply filed on 09/01/2021 is acknowledged.
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of the composition comprising a vinyl ether compound, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Information Disclosure Statement
4.	The foreign patented document of EP 1947163 on the IDS filed by applicant on 07/07/2021 has not been considered as no copy of the document has been provided. Only the abstract of the document was provided by applicant. 
Claim Rejections - 35 USC § 112
5.	Claims 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 12, the claim indicates a viscosity of the fluoropolymer but does not indicate the conditions such as temperature under which this viscosity is measured, which renders the claim indefinite as the particular viscosity of the fluorpolymer would vary with the conditions used to measure the viscosity particularly the temperature used. 
Concerning claims 16-18, the claim indicates that he fluoropolymer is derived from a particular mole % of a specific monomer which renders the claim indefinite as it is not clear what this mole % is calculated from.  Is this of the monomers used to make the polymer? Is it of all components present in the polymerization reaction which could include solvent or other non-reactive components? . 
                                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2013/0303710 A1).
Concerning claim 9-11, Brothers teaches a melt processable copolymer which includes from 40-99 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 1 to 60 mol% of at least one other monomer where the additional monomer can be a perfluoro(alkyl vinyl ether) in which the linear or branched alkyl group contains 1 to 5 carbon atoms (paragraph 0018). 
Brothers does not specifically teach that the monomer used to make the polymer has the specifically claimed structure of (CF3)2CFCF(CF3)OCF=CF2.  However this claimed monomer is a perfluoro alkyl vinyl ether which has 5 carbon atoms as part of the alkyl group in a specific branched configuration. It should also be noticed that there are a limited number of ways in which a C5 perfluoroalkyl group can be attached to a perfluoro vinyl ether group, specifically only 10 and the C1-C5 perfluoro alkyl groups can be attached to a perfluoro vinyl ether group in only 20 different ways. .  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) . 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); 
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) . See MPEP 2144.09. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed perfluoro (vinyl ether alkyl) monomer having the specifically claimed structure in the polymer of Brothers because Brothers teaches that perfluro( vinyl ether alkyl monomers) can have branched alkyl groups that can have 5 carbon atoms and so would teach all of the limited number of branched C5 alkyl groups which are isomers of one another and would be expected to have very close structural similarities and similar utilities, including the claimed perfluoroo monomer. 
Concerning claim 15, Brothers further teaches that the fluoropolymer is preferably a perfluoropolymer which would indicate that the polymer is perfluorinated (paragraph 0012). 
Concerning claims 16-18, Brothers further teaches that the perfluoro (vinyl ether alkyl) monomer which can have a branched 5 carbon group as the alkyl group can be present in an amount of 
Brothers does not specifically teach the particularly claimed ranges of the amount of the indicated monomer.  However as is indicated above Brothers teaches a range of from 1 to 60 mol% of the monomer which is an overlapping range with each of the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomer because Brothers teaches an overlapping range with the claimed ranges of the monomer. 

7.	Claims 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2010/0113691 A1).
Concerning claim 9-11 Peng teaches a melt processable copolymer which includes from 40-98 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 2 to 60 mol% of at least one other monomer where the additional monomer can be a perfluoro(alkyl vinyl ether) in which the linear or branched alkyl group contains 1 to 5 carbon atoms (paragraph 0016). Peng further teaches that preferred polymers include a copolymer of tertafluoroethylene/perfluoro(methyl vinyl ether) and perfluoro (alkyl vinyl ether) where the alkyl group has a least two carbon atoms (paragraph 0017). 
Peng does not specifically teach that the monomer used to make the polymer has the specifically claimed structure of (CF3)2CFCF(CF3)OCF=CF2.  However this claimed monomer is a perfluoro alkyl vinyl ether which has 5 carbon atoms as part of the alkyl group in a specific branched configuration. 5 perfluoroalkyl group can be attached to a perfluoro vinyl ether group, specifically only 10 and the C1-C5 perfluoro alkyl groups can be attached to a perfluoro vinyl ether group in only 20 different ways. .  
 A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) . 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); 
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) . See MPEP 2144.09. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed perfluoro (vinyl ether alkyl) monomer having the specifically claimed structure in the polymer of Peng because Peng teaches that perfluro( vinyl ether alkyl monomers) can have branched alkyl groups that can have 5 carbon atoms and so would teach all of the limited number of branched C5 alkyl groups which are isomers of one another and would be expected to have very close structural similarities and similar utilities, including the claimed perfluoroo monomer. 
Concerning claim 12, Peng does not specifically teach the viscosity as is determined by the claimed ASTM method. However Peng further teaches that the copolymer has a melt viscosity of at least about 102 Pa*s (10 poise is equal to 1 Pa*s), which would correspond to a minimum melt viscosity of 1,000 poise. This indicates that there is at least a temperature at which the viscosity of Peng provides an overlapping range with the claimed range of the viscosity, thereby indicating that Peng teaches an overlapping range with the claimed range of the viscosity of the polymer.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed viscosity for the polymer of Peng because Peng teaches an overlapping range with the claimed range of the viscosity of the polymer. 
Concerning claim 15, Peng further teaches that preferred polymers include a copolymer of tertafluoroethylene/perfluoro(methyl vinyl ether) and perfluoro (alkyl vinyl ether) where the alkyl group has a least two carbon atoms (paragraph 0017). This polymer is made exclusively of perfluoro monomer and as such would be a perfluorinated polymer. 
It would have been obvious to one of ordinary skill in the art to use a perfluorinated polymer of Peng because Peng teaches polymers made from perfluoro (alkyl vinyl ether) monomer that are perfluorinated. 

Concerning claims 16-18 Peng further teaches that the perfluoro (vinyl ether alkyl) monomer which can have a branched 5 carbon group as the alkyl group can be present in an amount of from 1 to 60 mol% of the polymer (paragraph 0016).  Peng renders obvious the structure of the particularly claimed monomer as is indicated in the discussion of claim 1 above. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomer because Peng teaches an overlapping range with the claimed ranges of the monomer. 

8.	Claims 9-12 and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2013/0046058 A1).
Concerning claim 9-11, Pham teaches a melt processable copolymer which includes from 40-98 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 2 to 60 mol% of at least one other monomer where the additional monomer can be a perfluoro(alkyl vinyl ether) in which the linear or branched alkyl group contains 1 to 5 carbon atoms (paragraph 0034). Pham further teaches that preferred polymers include a copolymer of tertafluoroethylene/perfluoro(methyl vinyl ether) and perfluoro (alkyl vinyl ether) where the alkyl group has a least two carbon atoms (paragraph 0035). 
Pham does not specifically teach that the monomer used to make the polymer has the specifically claimed structure of (CF3)2CFCF(CF3)OCF=CF2.  However this claimed monomer is a perfluoro alkyl vinyl ether which has 5 carbon atoms as part of the alkyl group in a specific branched configuration. It should also be noticed that there are a limited number of ways in which a C5 perfluoroalkyl group can 1-C5 perfluoro alkyl groups can be attached to a perfluoro vinyl ether group in only 20 different ways. .  
 A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) . 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); 
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) . See MPEP 2144.09. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed perfluoro (vinyl ether alkyl) monomer having the specifically claimed structure in the polymer of Pham because Pham teaches that perfluro( vinyl ether alkyl monomers) can have branched alkyl groups that can have 5 carbon atoms and so would teach all of the limited number of branched C5 alkyl groups which are isomers of one another and would be expected to have very close structural similarities and similar utilities, including the claimed perfluoroo monomer. 
Concerning claim 12 Pham does not specifically teach the viscosity as is determined by the claimed ASTM method. However Pham further teaches that the copolymer has a melt viscosity 2 to 106 (10 poise is equal to 1 Pa*s), which would correspond to a viscosity of 1,000 to 10,000,000 poise. This indicates that there is at least a temperature at which the viscosity of Pham provides an overlapping range with the claimed range of the viscosity, thereby indicating that Pham teaches an overlapping range with the claimed range of the viscosity of the polymer.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed viscosity for the polymer of Pham because Pham teaches an overlapping range with the claimed range of the viscosity of the polymer. 
Concerning claim 15, Peng further teaches that it is preferred that the flouroresin which comprises the perfluoro (vinyl ether alkyl) monomer is a perfluororesin (paragraph 0036) which corresponds to the claimed perfluorinated fluoropolymer. 
Concerning claims 16-18, Pham further teaches that the perfluoro (vinyl ether alkyl) monomer which can have a branched 5 carbon group as the alkyl group can be present in an amount of from 1 to 60 mol% of the polymer (paragraph 0034).  Pham renders obvious the structure of the particularly claimed monomer as is indicated in the discussion of claim 1 above. 
Pham does not specifically teach the particularly claimed ranges of the amount of the indicated monomer.  However as is indicated above Pham teaches a range of from 1 to 60 mol% of the monomer which is an overlapping range with each of the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
because Pham teaches an overlapping range with the claimed ranges of the monomer. 
                                                                                 Conclusion
9.	Claims 9-12, 15-18 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763